DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
    PNG
    media_image1.png
    378
    829
    media_image1.png
    Greyscale

However, the claims, as best understood, have been examined on their merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7-17 and 20  is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated  by  Weinerth (US 2003/0232571).

a first support structure 30a in figure 2 and in paras.(0025)-(0029) ,  the first support structure (30a)  including a plurality of layers of material ( as in para. (0029)) wherein the plurality of layers are made by stacking two or more plastic film layers to create thicker regions and thinner regions with multiple layers and being positioned within a housing (10)  of the brassiere 10 and cups at 14)  in figures 1 and 2, such that the first support structure 30a  corresponds to a position between a center and a bottom (not numbered near 14 ) of a wearer’s first breast(not numbered)  when the bustier garment (10) is worn by a wearer; 
a second support structure 30b in figure 2 and in paras.(0025)-(0029) ,  the second support structure (30b)  including a plurality of layers of material ( as in para. (0029)) wherein the plurality of layers are made by stacking two or more plastic film layers to create thicker regions and thinner regions with multiple layers and being positioned within a housing (10)  of the brassiere 10 and cups at 14)  in figures 1 and 2, such that the second support structure 30b  corresponds to a position between a center and a bottom (not numbered near 14 ) of a wearer’s second breast(not numbered)  when the bustier garment (10) is worn by a wearer; 
and the housing, the housing 10 of the  cups 14 being configured to house the first 30a nad second 30b support structures and wrap around the wearer’s chest as in figures 1 and  2, thereby enabling the wearer to wear the bustier garment 10 as in figures 1 and 2 and paras. (0025)-(0029). 

In regard to claim 2, Weinerth discloses the bustier 10 as in figures 1 and 2 wherein the housing (which is the brassiere 10 and cups 14)  includes a closure mechanism positioned 

In regard to claim 3, Weinerth discloses the first and second support structures of 30a and 30b respectively that are of multiple pieces of 30a and 30b and wherein each support structure of 30a and 30b are also  in multiple pieces of multiple layers as in para,. (0029).
In regard to claim 4, Weinerth discloses the first 30a nad second support 30b structures that are contoured to accommodate a positioning of the wearer’s first breast within structure 30a and second breast in structure  30b as in figure 2 , when the garment is worn by the wearer.
(See Weinerth, figure 2 and paras. (0026-0028).

In regard to claim 7, Weinerth discloses the bustier 10  as claimed in claim 1 and further wherein each of the first 30 a and second 30 b support structures further comprising    : an outer extension( area in figure 2 above line 2b) , the outer extension being positioned on an edge of the respective support structure furthest away from a vertical midline 12 in figure 2 of the garment 10  and extending in a direction substantially perpendicular to the respective first 30a  and second  30b support structures in figure 3 in figure 2 where ref. numbers 30a and 30b are located.  
 In regard to claim 8 Weinerth discloses a bustier  10 in figure 2 as claimed in claim 1 and further wherein the first support 30a and  is coupled to the second  support 30b by the housing  of the brassiere   10 at the central portion between the cups as in figure 2 at midline 12.
 In regard to claim 9, Weinerth disclose the bustier garment as claimed in claim  1 and further wherein  a first layer of material of the plurality of layers of material in the first   30a and second 30b support structures is different from a second layer of material of the plurality of 
 In regard to claim 10 Weinerth discloses the  bustier garment 10 as in figure 2  as claimed in claim 1 and further wherein a thickness of a first layer of material of the plurality of layers of material  are the film  with  a thickness of 15-35 mil as in para. (0040) and the adhesive is a film  as in para. (0038) that is 1 mil thick  and is the second layer of material in the first 30a and second 30b support structures.  Therefore the first layer  of the film is  different from a thickness of a second layer of material of the adhesive film  of the plurality of layers of material in the first nad second support structures (30a, 30b) as in figures 2 and paras (0037)-(0038).  
In regard to claim 10 Weinerth discloses the bustier garment 10 as claimed in claim 1 and further wherein  a degree of rigidity of a first layer of material  of the film  92  of the plurality of layers of material in the first 30a and  second 30b support structures is different from a degree of rigidity of a second layer of material  of the adhesive film 96 of the plurality of layers of material in the first 30a and second 30b support structures  as in paras. (0035)-(0041),(0022). The layers of the support structure plastic can be reinforced  as discussed in para. (0040). 

In regard to claim 12 Weinerth discloses the bustier as claimed in claim 1 and further wherein a shape of a first layer of material of the plurality of layers of material in the first 30a nad second 30b support structures is different from a shape of a second layer of material of the plurality of layers of material in the first 30a and second 30b support structures since the  one layer of the plastic film 92 and the second layer of the adhesive 96 are of a different shape and size since the adhesive layer 96  has a greater extent as in para. (0035) so that it bonds to the fabric layer 98  and the adhesive 96 encapsulates next to the fabric layer 98. 

a first support structure 30a in figure 2 and in paras.(0025)-(0029) ,  the first support structure (30a)  including a plurality of layers of material ( as in para. (0029)) wherein the plurality of layers are made by stacking two or more plastic film layers to create thicker regions and thinner regions with multiple layers and being positioned  and oriented within a housing (10)  of the brassiere 10 and cups at 14)  in figures 1 and 2, such that the first support structure 30a  is substantially parallel to a lower edge of the garment (not numbered near 14 ) of a wearer’s first breast(not numbered)  when the bustier garment (10) is worn by a wearer; 
a second support structure 30b in figure 2 and in paras.(0025)-(0029) ,  the second support structure (30b)  including a plurality of layers of material ( as in para. (0029)) )) wherein the plurality of layers are made by stacking two or more plastic film layers to create thicker regions and thinner regions with multiple layers and being positioned  and oriented within a housing (10)  of the brassiere 10 and cups at 14)  in figures 1 and 2, such that the first support structure 30a  is substantially parallel to a lower edge of the garment (not numbered near 14 ) of a wearer’s first breast(not numbered)  when the bustier garment (10) is worn by a wearer; 
and the housing, the housing 10 of the  cups 14 being configured to house the first 30a nad second 30b support structures and wrap around the wearer’s chest as in figures 1 and  2, thereby enabling the wearer to wear the bustier garment 10 as in figures 1 and 2 and paras. (0025)-(0029). 

In regard to claim 14, Weinerth discloses the bustier garment 10 as in figure 2 as claimed in claim 13 and further wherein the first support structure 30a includes a first extension that is substantially perpendicular to the first support structure and the second support structure includes 
In regard to claim  15 Weinerth discloses the bustier garment as claimed I claim 13 nad further wherein the housing  10 includes a closure mechanism positioned between the first 30a and second 30 b support structures  as previously discussed above in regard to claim  2.

In regard to claim 16 Weinerth discloses the bustier garment 10  as claimed in regard to claim 13 and further wherein the first  30a and second 30b support structures comprise multiple pieces as discussed above in regard to claim 3.

In regard to claim 17 Weinerth discloses the bustier garment as claimed in claim 13 and     further wherein the first 30a and second 30 b support structures are contoured to accommodate a positioning of the wearer’s first nad second respective breasts therein when the garment is worn by the wearer as discussed above in regard to claim 4. 
In regard to claim 20 Weinerth discloses the bustier garment as claimed in claim 13   and further wherein each of the first and second support structures 30a and 30b and   further comprising; an outer extension, the outer extension being positioned on an edge (above line 2b in figure 2) of the respective support structure 30a or 30b furthest away from a vertical midline 12 of the garment 10 as in figure 2 and extending a direction substantially perpendicular  to the respective first 30a nad second 30b support structures as previously discussed above in regard to claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  5 and 18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinerth in view of Weinberg (US  2992646(.
In regard to claims 5 and 18, Weinerth discloses the bustier garment as claimed in regard to claims 1 and 13 respectively and further wherein the first and second support structures of 30a and 30b  are further comprising  one or more perforations.  
Weinberg  is in the field of breat support and brassiere garments and discloses a breast support for a brassiere that includes one or more perforations of 18 as in figure 1. 
 Accordingly it would have been obvious to one having ordinary skill in the art at the time  of the invention to modify the  first and second support structures  to further include the perforations in order . 

Claims       6 and 19    is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinerth  in view of    Flaherty (US 6186861).
In regard to claims 6 and 19 Weinerth discloses the bustier garment as claimed in claims 1 and 13 respectively  as claimed.  However, Weinerth does not disclose  further wherein the housing further is comprising a plurality of attachment mechanisms configured to removably attach to one or more embellishments to the garment. 
 Flaherty is in the field of brassieres and brassiere embellishments and  discloses a brassiere  200 in figure 4 with a housing   212  that is further comprising a plurality of attachment mechanisms 220,222  configured to removably attach to one or more embellishments  214 to the garment.  ( See Flaherty, col. 5, line 51-col. 6, line 5). 
Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brassiere of Weinerth with the teaching of Flaherty to substitute  and add or remove  embellishments such as shoulder straps with attachment mechanism of shoulder strap fasteners, to remove and add the embellishments to the brassiere housing as desired so as to add and remove decorative shoulders straps on the brassiere as desired to achieve a desired aesthetic effect and  fashion statement. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-23  of U.S. Patent No. 10,271,585;   claims 1-26 of U.S> Patent No. 9,392, 822;  claims 1-14 of U.S. Patent no. 8,864,549  and    claims 1-14 of U.S. patent no. 9,237,772. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims claim the same structural elements  including the  set of two support structures of a first and second support structures, a housing coupled to the support structures that   are of a plurality of layers, perforations in the support structures, the extensions on the support structures, a plurality of attachment mechanisms and the closure mechanism as claimed in claims 1-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/            Primary Examiner, Art Unit 3732